104 F.3d 374
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Oliver O. WILLIAMS, Petitioner,v.DEPARTMENT Of the NAVY, Respondent.
No. 96-3314.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1996.

70 M.S.P.R. 593 [VACATING 95 F.3d 1166].
REVIEW REINSTATED.
ON MOTION
PAULINE NEWMAN, Circuit Judge.

ORDER

1
Oliver O. Williams moves for reconsideration of the court's August 7, 1996 order dismissing his petition for failure to pay the filing fee or file a Fed.Cir.R. 15(c) statement concerning discrimination.  Williams states that the Department of the Navy consents.


2
Williams filed his petition for review on July 15, 1996.  On August 7, 1996, the petition was dismissed because Williams failed to file the R. 15(c) statement or pay the filing fee.  Although the matter is somewhat unclear, it appears that Williams was proceeding pro se at the time of the dismissal and that he acquired counsel at some point thereafter.  Now, counsel for Williams submits the present motion for reinstatement of Williams' petition.  Counsel attributes the dismissal and the delay in seeking reinstatement to "scheduling conflicts and counsel not being admitted to the United States Court of Appeals for the Federal Circuit."   Counsel now submits the filing fee and the R. 15(c) statement.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Williams' motion for reconsideration is granted, the August 7, 1996 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.


5
(2) Williams' brief is due within 30 days of the date of filing of this order.